Case 2:21-cv-01685-CAS-KK Document 11 Filed 08/11/21 Page 1 of 1 Page ID #:51




 1
 2                                                                                  O
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      TOMMY JONES,                                Case No. CV 21-1685-CAS (KK)
12
                                 Plaintiff,       ORDER ACCEPTING FINDINGS
13
                                                  AND RECOMMENDATION OF
14                        v.                      UNITED STATES MAGISTRATE
                                                  JUDGE
15
      LOS ANGELES SHERIFFS DEPT., ET
16    AL.,
17                               Defendant(s).
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
20   relevant records on file, and the Report and Recommendation of the United States
21   Magistrate Judge. No objections have been filed. The Court accepts the findings and
22   recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
24   action without prejudice.
25   Dated: August 11, 2021
26
                                              HONORABLE CHRISTINA A. SNYDER
27                                            United States District Judge
28
